Exhibit 99.1 Zynex Announces Record Preliminary 2009 Financial Results. Zynex, Inc. (OTCBB: ZYXI), a provider of pain management systems and electrotherapy products for medical patients with functional disability, announces net income of $2,382,000 in the year ended December 31, 2009. Net revenue for the year ended December 31, 2009 was $18,681,000, an increase of 59% compared to $11,764,000 for 2008 and net income was $2,382,000 versus $111,000 in the prior year.Cash provided by operations during 2009 was $3,548,000 and the ending cash balance at December 31, 2009 was $863,000.The company is currently finalizing its 2009 Form 10-K. Thomas Sandgaard, CEO, said: "I am proud to announce our 2009 financial results, especially having grown net revenue 59% over last year with strong cash flow from operations and profitability in what is considered a difficult economy.We recently moved into our new headquarters, closed on a new line of credit and have worked on streamlining our infrastructure.In the 4th quarter of 2009 and the 1st quarter of 2010 we have invested in the expansion of our sales force and the build-out of our infrastructure to handle the claims and orders generated by the growing Zynex sales organization.We believe that this increased investment will enable Zynex to generate a substantial growth in net revenue and net income in fiscal 2010.We expect net revenues in the 1st quarter of 2010 will range from being marginally better than the 1st quarter of 2009 to flat with the 4th quarter of 2009 primarily due to the seasonal impact of many patients having the deductible period in the beginning of the calendar year. I am confident that our existing business will continue to grow as planned, create increased shareholder value and eventually become a strong vehicle for developing our two new business units of other types of medical devices.” Highlights from preliminary 2009 year-end consolidated financial statements: ($ in thousands, except per share amounts) 2009 2008 Net Revenue $ 18,681 $ 11,764 Net Income $ 2,382 $ 111 Fully Diluted Earnings per Share $ 0.08 $ - * * (less than $0.01 per share) Net Cash Provided by (used in) Operations $ 3,548 $ (715 ) Cash Balance $ 863 $ 0 Net Accounts Receivable $ 5,039 $ 5,615 Short/Long-term Debt & Other Obligations $ 115 $ 2,071 Net Working Capital $ 5,675 $ 3,149 Stockholders Equity $ 7,486 $ 4,774 Weighted Average Number of Shares Outstanding 30,374,360 30,623,924 (common shares, fully diluted) About
